Title: To Benjamin Franklin from Thomas Morris, 3 May 1777
From: Morris, Thomas
To: Franklin, Benjamin


Sir
Nantes May 3d. 1777
At the request of Captain John Robarts of the Schooner Mary lately arrived from Charles Town South Carolina I beg leave to acquaint you with William Machmaster one of his Sailors, is now detained a Prisoner in this City, charged with having drowned one John Hoggins belonging to the same Vessell. The real circumstances are as follow. The said Machmaster and Hoggins took the Ship’s boat with an intention of going onshore together at Coueron but being both much in Liquor they quarelled, and came to blows in the boat. Hoggins by accident fell out of the boat and was drowned, Machmaster not being able to afford him any assistance as he was quite drunk. It’s by french Witnesses who were onshore and saw the accident happen, that Machmaster is detained by the Judges of the Admiralty, who may decide his Fate unless some intercession is immediately made in his behalf with Monsr Le Duc de Penthievre and Monsr Le Chancelier. These are the particulars of the matter as represented by Captain Robarts at whose desire I have taken the liberty of troubling you with this letter. In expectation of your answer I have the honour to be very respectfully Sir Your most Obedient Servant
Thos. Morris
The Honorable Benjamin Franklin Esqr. at Paris
  
Addressed: A L’Honorable Doctr. Franklin / á L’Hotel D’Hamburg / Rue Jacob / á / Paris.
Notation: T. Morris May 3. 77
